      4:20-mj-03104-CRZ Doc # 10 Filed: 06/05/20 Page 1 of 2 - Page ID # 18



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     4:20MJ3104
                       Plaintiff,                    3:19-MJ-04121-CDB

       vs.

TREVOR HAYDEN BRYANT
                                                                Magistrate Judge Zwart
                       Defendant.


                                      RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the District
of Arizona charging the above-named defendant with alleged violation of probation, and the
defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☐      The defendant was given an identity hearing and found to be the person named in the
        aforementioned charging document.

 ☒      The defendant waived an identity hearing and admitted that he was the person named
        in the aforementioned charging document.

 ☐      The defendant waived his right to a preliminary examination.

 ☐      The defendant was afforded a preliminary examination in accordance with
        Fed.R.Cr.P.5.1 and, from the evidence it appears that there is probable cause to
        believe that an offense has been committed and that the defendant committed it.

 ☒      The government did move for detention.

 ☒      The defendant knowingly and voluntarily waived a detention and preliminary hearing
        in this district and reserved his right to those hearings in the charging district.

 ☐      The defendant knowingly and voluntarily waived an identity hearing, production of the
        petition, warrant, and warrant application, and any preliminary or detention hearing to
        which he may be entitled in this district, and requested his right to have those hearings
        in the prosecuting district.

 ☐      The defendant was given a detention hearing in this district.
    4:20-mj-03104-CRZ Doc # 10 Filed: 06/05/20 Page 2 of 2 - Page ID # 19



    Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒    Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
     U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
     above named defendant and to transport the defendant with a certified copy of this
     order forthwith to the prosecuting district specified above and there deliver the
     defendant to the U.S. Marshal for that district or to some other officer authorized to
     receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
     completed.

☐    Defendant has been released in accordance with the provisions of the Bail Reform Act
     of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear before the district court
     of the prosecuting district at such times and places as may be ordered. All funds, if
     any, deposited on behalf of this defendant with the Clerk of Court pursuant to the Bail
     Reform Act, shall be transferred to the prosecuting district.


    IT IS SO ORDERED.

    DATED: June 5, 2020.

                                                  s/ Cheryl R. Zwart
                                                  U.S. Magistrate Judge
